Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The present action represents the first action on the merits. Claims 1-11 are currently pending.
Priority
	Acknowledgement is made of applicant’s claim to foreign priority to, among other documents, United Kingdom Patent Application No. 1704443.9, filed 21 March 2017. Applicant’s claim to foreign priority has been deemed proper, and this application has accordingly been afforded the corresponding priority date.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 14 October 2019 and 28 September 2020 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the examiner.
Examiner’s Remarks
	The examiner notes that most data arrays, particularly when expressed in code, require integer values. However, since applicant has demonstrated in their disclosure that the arrays described in Claims 5 and 6 are in fact functional, the examiner has elected to not add this to the list of bases for the Claim rejections made under 35 U.S.C. 112(b) (below), but instead suggests that applicant specify the type of arrays created (for instance, an associative array) to clarify that the arrays do not require integer values.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	With respect to Claim 1, the Claim recites the following indefinite limitation:
(vi) wherein the method further comprises adjusting the phase of the clocking of the image region with respect to the step of emitting a pulsed fan beam to collect a plurality of image illumination stripes at a respective plurality of phase shifts1

	The above limitation is indefinite because it indicates a relationship between two steps, but fails to define said relationship. The phrase “with respect to” is used to say “regarding” or “with reference to” (see its use in the above and below rejections). It is therefore unclear what role the step of emitting a pulsed fan beam plays in adjusting the phase of the clocking of the image region, and vice versa.
	For purposes of examination, the examiner interprets the above step as meaning that the emission of the pulsed fan beam is synchronized with the clocking of the image region, such that the emission of each pulsed fan beam directly corresponds with a given clock signal.
	By virtue of their dependence upon Claim 1, this basis of rejection also applies to Claims 2-7.
	Further, with respect to Claim 2, the Claim recites the limitation “the clocking of the fan beam” in the second-to-last line. There is insufficient antecedent basis for this limitation in the Claim (Claim 1 recites “clocking the image region”).
	Further, with respect to Claim 3, the Claim recites the limitation “the clocking of the image pulse” in the line immediately following the presented equation. There is insufficient antecedent basis for this limitation in the Claim.
	By virtue of their dependence upon Claim 3, this basis of rejection also applies to Claims 4-6.
	Further, with respect to Claim 5, the Claim recites a step carried out “to create a data set T(X,uR)” in line 3. The Claim defines X in line 4, but fails to define R or uR until Claim 6. The examiner suggests that reversing the order of Claims 5 and 6 (such that the limitations of Claim 5 are implemented into a Claim dependent upon the limitations of Claim 6, which the examiner suggests for additional reasons, described later in this office action) would alleviate this particular issue.
	By virtue of its dependence upon Claim 5, this basis of rejection also applies to Claim 6.
	Further, with respect to Claim 6, the Claim is indefinite for four additional reasons:
The Claim’s first limitation begins: “wherein combining the data comprises” in the first line. There are two possible antecedents for this limitation, the first being recited as step (viii) of Claim 1, the second being recited in the third line of Claim 5. There is no indication as to which instance of “combining the data” the Claim is referring to. For the purposes of examination, the examiner interprets the proper antecedent of this limitation as being the recitation in the third line of Claim 5.
The Claim’s first limitation recites “carrying out the method to” in line 2. There are five possible antecedents for this limitation, one per preamble for each of Claims 1 and 3-6. For the purposes of examination, the examiner interprets the proper antecedent of this limitation as being recited in its own preamble i.e. “A method according to Claim 5”.
The Claim recites a step taken “to obtain new data array T(X,uR), where X is from 0 to M-1 and R is from 0 to N-1 from original data array S(X,R)” in lines 2 and 3. There is insufficient antecedent basis for the value “N” in the range of values for R in the depicted array. The examiner suggests amending Claim 1, step (iii) to replace the term “S storage elements” in the third line of the step with “N storage elements”, as also recited in the specification, would alleviate this particular issue.
The Claim recites an instance of pseudo-code but provides no indication as to the role the pseudo-code plays in the invention. The examiner suggests that amending the Claim to read in a similar structure to how the pseudo code is introduced on Page 15 of the specification (i.e. “comprises calculating a new data set T(X,uR) in which each sample T(X,uR) in the data set is derived from an original data set S(X,R), where S(X,R) is the data read out at readout cycle R from column X, using an algorithm that may be expressed using the following pseudo code”) would alleviate this particular issue.
	With respect to Claim 8, the Claim recites the following indefinite limitation in the second to last paragraph:
wherein the circuitry is arranged to adjust the phase of the clocking of the image region with respect to the step of emitting a pulsed fan beam to collect a plurality of image illumination stripes at a respective plurality of phase shifts

	The above limitation is indefinite because it indicates a relationship between two functions, but fails to define said relationship. The phrase “with respect to” is used to say “regarding” or “with reference to” (see its use in the above and below rejections). It is therefore unclear what role the function of emitting a pulsed fan beam (as carried out by the light emitter) plays in adjusting the phase of the clocking of the image region (as carried out by the circuitry), and vice versa.
	For purposes of examination, the examiner interprets the above limitation in the same way as the examiner is interpreting the same limitation in Claim 1.
	By virtue of their dependence upon Claim 8, this basis of rejection also applies to Claims 9 and 10.
	Finally, with respect to Claim 11, the Claim recites the following indefinite limitation:
(vi) adjustment to the phase of the clocking of the image region with respect to causing the light emitter to emit a pulsed fan beam to collect a plurality of image illumination stripes at a respective plurality of phase shifts

	The above limitation is indefinite because it indicates a relationship between two functions caused by the software, but fails to define said relationship. The phrase “with respect to” is used to say “regarding” or “with reference to” (see its use in the above and below rejections). It is therefore unclear what role the effect of emitting a pulsed fan beam plays in the adjustment of the phase of the clocking of the image region, and vice versa.
	For purposes of examination, the examiner interprets the above limitation in the same way as the examiner is interpreting the same limitation in Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 11 is rejected under 35 U.S.C. 101 as being directed to nonstatutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a “computer program product”, which is merely software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
By Shah (U.S. Pre-Grant Patent Publication No. 2013/0228691 A1, hereafter “Shah”)

	With respect to Claim 1, Shah teaches:
A time of flight distance measurement method (disclosed by Shah in Figs. 1A and 7 in their entireties)
comprising:
emitting a pulsed fan beam from a light emitter to illuminate a remote object with an object illumination stripe (disclosed by Shah in Fig. 1A and in Para. 19 as “light source 103”)
capturing an image of the object illumination stripe as an image illumination stripe on a photosensitive image region of a time of flight sensor comprising an array of M columns of J rows of pixels, where both M and J are positive integers greater than 2 (disclosed by Shah in Fig. 1 as “pixel array 113” and Fig. 7 as “pixel array 713”)
transferring data from the photosensitive image region to a storage region arranged not to respond to incident light (disclosed by Shah in Fig. 2 and Para. 24 as “storage transistors 235 and 239”
the storage region comprising M columns of S storage elements (disclosed by Shah in Para. 23, referencing Fig . 2: “It is appreciated that time of flight pixel circuitry 200 can be implemented in one of the plurality of pixels included in the example time of flight pixel array 113 illustrated in FIG. 1A.”)
along the M columns of the storage region from respective columns of the photosensitive image region at a transfer frequency FT (disclosed by Shah in Para. 23, referencing Fig . 2: “It is appreciated that time of flight pixel circuitry 200 can be implemented in one of the plurality of pixels included in the example time of flight pixel array 113 illustrated in FIG. 1A.”)
reading out data in a readout section from the M columns of the storage region (disclosed by Shah in Fig. 2 and in Para. 24 as “readout node 240” and in Fig. 7 as “readout circuitry 753”)
clocking the image region at a clock frequency while capturing the image of the object illumination stripe (disclosed by Shah in Para. 32, referencing Figs. 4A and 4B: “Thus, during each on-time pulse of first modulation signal TX1 425, the photogenerated charge accumulated in photodiode 205 is transferred to storage transistor 235… Similarly, during each on-time pulse of second modulation signal TX2 429, the photogenerated charge accumulated in photodiode 205 is transferred to storage transistor 239.”)
wherein the method further comprises adjusting the phase of the clocking of the image region with respect to the step of emitting a pulsed fan beam to collect a plurality of image illumination stripes at a respective plurality of phase shifts (disclosed by Shah in Figs. 1A and Para. 19: “As will be discussed, in one example, a sync signal 115 is generated by control circuitry 121 and sent to light source 103 to synchronize the light pulses of emitted light 105 with corresponding modulation signals that control the plurality of pixels in time of flight pixel array 113 in accordance with the teachings of the present invention. The sync signal 115 may be a clock signal that directs light source 103 to emit a light pulse or light pulses for a pre-determined duration known to light source 103.”)
reading out the data from the plurality of image illumination stripes from the image region via the storage region and the readout section (disclosed by Shah in Fig. 2 and in Para. 24 as “readout node 240” and in Fig. 7 as “readout circuitry 753”)
combining the data from the plurality of image illumination stripes at the plurality of phase shifts to determine the distance to the object (disclosed by Shah in Fig. 6 and Para. 47 as “process block 630”)2

	With respect to Claim 2, Shah teaches the method of Claim 1. Shah further teaches:
adjusting the phase comprises repeating steps (i) to (v) P times, where P is a positive integer (disclosed by Shah in Fig. 6 and Para. 47: “Once the time of flight has been determined in process block 630, the process may end or return to process block 605 to prepare the storage transistors for storing image charge over a subsequent frame of multiple accumulation periods.”)
by introducing a variable phase ΔΘ of the clocking of the fan beam for each of ΔΘ = 0, 1/P, 2/P…. (P-1/P) (disclosed by Shah in Para 19: “As will be discussed, in one example, a sync signal 115 is generated by control circuitry 121 and sent to light source 103 to synchronize the light pulses of emitted light 105 with corresponding modulation signals that control the plurality of pixels in time of flight pixel array 113 in accordance with the teachings of the present invention. The sync signal 115 may be a clock signal that directs light source 103 to emit a light pulse or light pulses for a pre-determined duration known to light source 103.”)

	With respect to Claim 7, Shah teaches the method of Claim 1. Shah further teaches:
clearing the image and storage sections before step (i) (disclosed by Shah in Fig. 2 and Para. 25: “Photodiode 205 may be reset by selectively activating (turning ON) reset transistor 255 while activating transfer transistor 225, storage transistor 235, and output transistor 245 at the same time.”)

	With respect to Claim 8, the Claim shares the same limitations as Claim 1, save that one recites a method and the other recites a system operated using an identical method. Claim 8 is therefore analogous to Claim 1, and the same basis of rejection applies.

	With respect to Claim 9, Shah teaches the system of Claim 8. Shah further teaches:
the time of flight sensor is a charge coupled device (disclosed by Shah in Fig. 7 as “pixel array 713”)3

	With respect to Claim 11, Shah teaches:
a computer program product, arranged to control a time of flight distance measurement system (disclosed by Shah in Para. 52: “The processes explained above are described in terms of computer software and hardware. The techniques described may constitute machine-executable instructions embodied within a tangible or non-transitory machine (e.g., computer) readable storage medium, that when executed by a machine will cause the machine to perform the operations described.”)
The remaining limitations of the Claim are the same as in Claim 1, save that they are caused by software taught by the same reference. Claim 11 is therefore analogous to Claim 1, and the same basis of rejection applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Niclass et al. (U.S. Pre-Grant Patent Publication No. 2018/0081041 A1, hereafter “Niclass”).
	With respect to Claim 3, Shah teaches the method of Claim 1. Shah may not teach:
adjusting the phase comprises introducing a variable delay… into the clocking of the image pulse, and repeating the step of emitting the clock pulse P times, for each of i= 1 to P, where i is a positive integer from 1 to P, P is a positive integer being the number of different variable delays used.
[the variable delay is expressed by] 
    PNG
    media_image1.png
    47
    145
    media_image1.png
    Greyscale

However, Niclass teaches the use of a variable delay in emitting laser pulses in a similar LiDAR system. Niclass describes the patterns used in its system to vary intervals of time between individual pulses of light in Paras. 26 and 27:
A controller drives the laser to emit the pulses sequentially in a predefined temporal pattern that specifies irregular intervals between the pulses in the sequence… The term "irregular" is used in the present context to mean that the inter pulse intervals vary over the sequence of pulses that is transmitted toward any given point in the scene. A pseudo-random pattern of inter-pulse intervals, as is used in CDMA, can be used advantageously as an irregular pattern for the present purposes, but other sorts of irregular patterns may alternatively be used.
	Niclass argues that multiple identical LiDAR systems would typically interfere with each other when operating in the same environment, necessitating an irregular pattern. Thus, the use of a variable delay between pulses, Niclass argues, “enables multiple LiDARs to operate simultaneously in the same environment. LiDARs operating in accordance with such embodiments are robust against uncontrolled sources of signal interference, and enable fast ToF evaluation with high signal-to-noise ratio by integrating less ambient light than methods using regular pulse sequences” (Para. 28). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to introduce a variable delay into the clocking of the image pulse as taught by Niclass into the method taught by Shah with any given pattern (including the one represented by the above formula) with the motivation of permitting the LiDAR device which the method operates to function in the presence of multiple other LiDAR devices.45

	With respect to Claim 4, Shah/Niclass teaches the method of Claim 3. Shah further teaches:
a first light pulse is emitted at time TO (disclosed by Shah in Fig. 1A and Para. 19 as “light source 103”)6
the image and store sections are clocked at frequency FT to transfer charge captured in the image section along each column and into the store section (disclosed by Shah in Para. 32, referencing Figs. 4A and 4B: “Thus, during each on-time pulse of first modulation signal TX1 425, the photogenerated charge accumulated in photodiode 205 is transferred to storage transistor 235… Similarly, during each on-time pulse of second modulation signal TX2 429, the photogenerated charge accumulated in photodiode 205 is transferred to storage transistor 239.”)
Shah may not teach:
after P image and store section clock pulses have been applied to the image and store sections, the control electronics causes the light source to emit a second pulse at time T(i)
where 
    PNG
    media_image2.png
    92
    381
    media_image2.png
    Greyscale

and repeating every P clock pulses incrementing delay index value i each time until a total of P pulses have been emitted
However, as indicated in the rejection to Claim 3, Niclass teaches the use of a variable delay in emitting laser pulses in a similar LiDAR system. Niclass describes the patterns used in its system to vary intervals of time between individual pulses of light in Paras. 26 and 27:
A controller drives the laser to emit the pulses sequentially in a predefined temporal pattern that specifies irregular intervals between the pulses in the sequence… The term "irregular" is used in the present context to mean that the inter pulse intervals vary over the sequence of pulses that is transmitted toward any given point in the scene. A pseudo-random pattern of inter-pulse intervals, as is used in CDMA, can be used advantageously as an irregular pattern for the present purposes, but other sorts of irregular patterns may alternatively be used.
	Niclass argues that multiple identical LiDAR systems would typically interfere with each other when operating in the same environment, necessitating an irregular pattern. Thus, the use of a variable delay between pulses, Niclass argues, “enables multiple LiDARs to operate simultaneously in the same environment. LiDARs operating in accordance with such embodiments are robust against uncontrolled sources of signal interference, and enable fast ToF evaluation with high signal-to-noise ratio by integrating less ambient light than methods using regular pulse sequences” (Para. 28). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to introduce a variable delay into the clocking of the image pulse as taught by Niclass into the method taught by Shah with any given pattern (including the one represented by the above formula and further limited by the continuing indexing of i)7 with the motivation of permitting the LiDAR device which the method operates to function in the presence of multiple other LiDAR devices.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Niclass, further in view of Eldada et al. (U.S. Patent No. 10,132,928, hereafter “Eldada”).
	Shah/Niclass teaches the method of Claim 4. Shah/Niclass may not teach:
after reading out the data via the readout section, combining the data for each of the P pulses to create a data set T(X,uR) where the temporal resolution of the signal captured for the reflected pulse in each column (X) has been improved by a factor P
However, both Shah and Eldada teach the act of combining data from the described pulses for different reasons. In Shah, as described earlier in the rejection to Claim 1, data is combined to calculate a time of flight (the purpose of the method and the apparatus to carry the method out to begin with). Further, in Eldada, a LiDAR system is used “to produce two-dimensional scans which, combined with ToF distance measurements, produce three-dimensional maps” (see at least Col. 4, lines 64-65, among others).
	In light of the above, it should be clear to one of ordinary skill in the art that combining data to create a data set is not uncommon in the art, and carries a myriad of benefits. Thus, it would have been obvious to one of ordinary skill in the art to combine the data gathered by the LiDAR device into a data set with at least the motivation of calculating the time of flight of light pulses or constructing a three-dimensional map of a field of view.8

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Anonymous (“Elegant Microlenses Deliver 100 Percent Fill Factor”, anonymous author, hereafter “Anonymous”).
	Shah teaches the system of Claim 8. Shah may not teach:
photons incident over at least 90% of the area of the photosensitive image region are captured.
However, Anonymous teaches that microlenses are capable of providing this fill factor. Per the first para. of the article: “Drawing on its core technology of micromachining in silicon and other materials, NanoSciences produces refractive lenses that offer a true 100 percent fill factor.”
	While LiDAR systems are not explicitly listed among the applications of such lenses, the list of potential applications of such lenses is clearly not exhaustive, and includes “high-energy beam-steering and directing systems”, a category of systems to which LiDAR systems such as the system of the instant application and taught by Shah clearly belong. Further, it takes only ordinary skill in the art to understand that a high fill factor in a LiDAR system is desirable – and that achieving said high fill factor is an end in itself – since a higher fill factor results in a more efficient LiDAR system. Thus, it would have been obvious to one of ordinary skill in the art to modify the LiDAR system taught by Shah using microlenses as taught by Anonymous to maximize the fill factor as claimed, with the motivation of improving the device’s efficiency.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 6 recites a specific pseudo-code which is implemented into a method for operating a LiDAR device in such a way as to render it subject-matter eligible and nonobvious for the reasons described below.
First, with respect to the question of subject-matter eligibility, the pseudo-code in question may appear at first glance to recite a judicial exception in the form of a mathematical concept. However, the concept is reliant upon data collected by and relatively exclusive to the methods depicted in the Claims upon which Claim 6 is dependent to such a degree that it is unlikely that said pseudo-code could be used in another application. Per MPEP 2106.04(d): “Step 2A Prong Two determines whether,” among other things, “The claim as a whole integrates the judicial exception into a practical application, in which case the claim is not directed to a judicial exception (Step 2A: NO) and is eligible at Pathway B. This concludes the eligibility analysis.”
Second, with respect to obviousness, by virtue of the specific results garnered by the pseudo-code disclosed by the applicant, the pseudo-code renders the Claim narrow enough in scope as to require the specific lines of code to be found in the prior art to render the Claim obvious. In this way, the pseudo-code sets itself apart from the other mathematical limitations recited in Claims 3 and 4, whose benefits are not exclusive to the mathematical concepts recited. In the overwhelming majority of patent documents, disclosures related to software, signals, code, and pseudo-code recite such limitations with respect to their functions, rather than both their functions and their specific parameters (i.e. individual lines). Such limitations have not been forthcoming in search (even in non-patent literature) and in light of the above it is exceedingly unlikely that such limitations would be forthcoming in further search.	
Applicant is reminded that, if Claim 6 is amended in such a way as to put it into condition for allowance, the Claim would only cover a method which implements the pseudo-code as described, not the pseudo-code itself.

Conclusion
	The prior art made of record and not relied upon in the present basis of rejection
is noted in the attached form PTO-892 and is considered pertinent to applicant's
disclosure. The art includes all sources which were disclosed in the Information Disclosure
Statements submitted by the applicant and further consists of:
O’Keeffe (U.S. Pre-Grant Patent Publication No. 2021/0109197 A1), which discloses, among other systems, a LiDAR device containing a micromirror array.
O’Keeffe (U.S. Pre-Grant Patent Publication No. 2020/0271761 A1), which discloses LiDAR devices containing remote detector arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571)272-8114. The examiner can normally be reached Monday - Friday 9:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z./Examiner, Art Unit 3645

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All emphases are added unless otherwise noted.
        2 Process block 630 recites: “DETERMINING A TIME OF FLIGHT OF THE LIGHT PULSES USING A SUM OF ALL THE IMAGE CHARGE STORED IN THE FIRST STORAGE TRANSISTOR AND A SUM OF ALL THE IMAGE CHARGE STORED IN THE SECOND STORAGE TRANSISTOR”
        3 Applicant is referred to NPL Document V on the form PTO-892 for the definition of “charge coupled device” relied upon.
        4 The examiner deems it necessary to note two things here. First, while Niclass does not explicitly disclose the formula claimed by the applicant, it need not do so to render it obvious. Per MPEP: “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
        5 Second, while Niclass is referring to a varying time interval between the emissions of laser beams rather than the clocking of the image region, the method claimed by the applicant and taught by Shah synchronizes these two steps. Thus, introducing a variable delay to one necessarily introduces a variable delay to the other.
        6 Denoting the time at which a light is emitted as a symbol may help simplify the equation used in the Claim, but the denotation itself is not a separate limitation from the emission of any given light pulse.
        7 Applicant is directed to note 4, above.
        8 The statement “where the temporal resolution of the signal captured for the reflected pulse in each column (X) has been improved by a factor P” is presently being treated as a recitation of intended use, rather than a structural limitation. The examiner also notes that the statement in question appears to be a consequence of the structural limitations recited in Claim 6 and disclosed on page 15 of the specification. The examiner suggests that reversing the order of Claims 5 and 6 or otherwise implementing the pseudo-code of Claim 6 into the limitations of Claim 5 would implement a structural difference sufficient to overcome the present basis of rejection. See also “Allowable Subject Matter”, below.